Per Curiam.
l. carriers: carmerce^íimitirig sónaMCTi'éss.oa' I. Defendant’s answer iu justice court consisted of a general deau<^ soine affirmative pleas in defense, to wit, that plaintiff at no time before bringing suit made any demand on defendant for the payment of damages, and that he did not, within four months after the delivery of the merchandise, make any claim in writing to the defendant for said damages, and did not at any time make any such claim in'writ*761ing to the Union Pacific Railroad Company at Osceola, Nebraska. Plaintiff showed that the goods were in good condition when delivered to the Union Pacific Railroad Company at Osceola, and in damaged condition when he received them from defendant at Corydon, Iowa, and the amount of his damages. He also said that',' at the suggestion of defendant’s agent, he made out a statement of his claim and handed it to the agent. Defendant then offered the bill of lading issued by the Union Pacific Railroad Company, and also certain parts thereof; among others, a condition that all claims for loss, damage or delay to goods must be made in writing to the'carrier at point of origin or at point of delivery within four months after the delivery of the property. The bill of lading was received in evidence, but the condition quoted was rejected. It then moved for judgment, and its motion ivas overruled, and thereupon, judgment was rendered for plaintiff in the amount hitherto stated. The writ of error challenges the correctness of these rulings, and also claims that the judgment was unwarranted, because there was no proof that the goods were damaged while in the possession of the defendant.
We are agreed that the trial court was in error in denying defendant’s offer of the condition contained in the bill of lading as to when claims for damages should be presented, and are of further opinion that, while perhaps plaintiff’s testimony that he made out a statement of his claim and handed it to defendant’s agent at Corydon was proper, yet it was insufficient, in and of itself, to show the nature of the claim, which was in writing, and which ivas not shown to have been lost or destroyed.
II. The condition embodied in this bill of lading ivas reasonable and binding on the plaintiff, although made by the initial carrier, and, in order to recover, he must show by competent evidence, not only that he delivered the statement, but the terms of the statement itself. The latter *762he could not do by parol testimony. Stevens v. St. Louis S. W.R. Co., (Tex.) 178 S. W. 810; Missouri, K. & T. R. Co. v. Harriman Bros., 33 Sup. Ct. Rep. 397; Southern Express Co. v. Caldwell, 21 Wall. 264 (22 L. Ed. 556); Bailey v. Missouri Pac. R. Co., (Mo.) 171 S. W. 44. The decision below must be reversed for these reasons.
2‘ Sage™!53goods": merce^car-0111’ ment: “non-oxl emplion of con-mooting or terminal carrier. There are, however, some other questions in the case Avhich are much more troublesome, and upon Avhich we are not entirely agreed. While defendant’s counsel , make no claim that a terminal or connecting carrier may not be liable for loss or damage to goods Avhile in its possession, some doubt has arisen in the minds of some of the members of the court as to whether or not there is or can be any such liability, and also as to the nature of the proof to establish such liability.
It is conceded, or at least should be, that, before the enactment of what is knoivn as the “Carmack Amendment” to the Hepburn bill (34 Stat. at L. 593, Ch. 3591; Comp. Stat. 1913, Sec. 8592), the terminal carrier was liable, and that all the consignee need do Avas to show that the goods, Aidien delivered by him to the initial carrier, were in good condition, and, when surrendered to him by the terminal carrier, were in a damaged condition, casting the burden upon the defendant of shoAving non-liability.
The material parts of this Carmack Amendment read as follows:
“That any common carrier, railroad, or transportation company receiving property for transportation from a point in one state to a point in another state shall issue a receipt or bill of lading therefor and shall be liable to the lawful holder thereof for any loss, damage, or injury to such property caused by. it or any common carrier, railroad, or transportation company to which such property may be delivered or over whose line or lines such property may pass,' *763and no contract, receipt, rule, or regulation shall exempt such common carrier, railroad, or transportation company from liability hereby imposed: Provided, that nothing in this section shall deprive any holder of such receipt or bill of lading of any remedy or right of action which he has under existing law. That the common carrier, railroad, or transportation company issuing such receipt or bill of lading shall be entitled to recover from the common carrier, railroad, or transportation company on whose line the loss, damage, or injury shall have been sustained the amount of such loss, damage, or injury as it may be required to pay to the owners of such property, as may be evidenced by any receipt, judgment, or transcript thereof.”
Did the so-called Carmack Amendment change either of these rules? First, then, as to the rule of liability of any save the initial carrier. That it was not the intention of Congress to change the rule as to the liability of a terminal carrier, or a connecting one, and that it in fact did not do so, has already been settled by many decisions, including those of the Supreme Court of the United States, some of them announced before this appeal was taken. See, among others, the following cases: Cincinnati, N. O. & T. P. Ry. Co. v. Rankin, 36 Sup. Ct. Rep. 555; Georgia, F. & A. R. Co. v. Blish Milling Co., 36 Sup. Ct. Rep. 541; St. Louis S. W. R. Co. of Texas v. Ray, (Tex.) 127 S. W. 281; Kansas City S. R. Co. v. Carl, (Ark.) 121 S. W. 932; Bichlmeier v. Minneapolis, St. P. & S. S. M. R. Co., (Wis.) 150 N. W. 508; Eastover M. & H. Co. v. Atlantic C. L. R. Co., (S. C.) 83 S. E. 599; St. Louis & S. F. R. Co. v. Mounts, (Okla.) 144 Pac. 1036; Atchison, T. & S. F. R. Co. v. Boyce, (Tex.) 171 S. W. 1095; Chicago, R. I. & P. R. Co. v. Harrington. (Okla.) 143 Pac. 325; Glassman v. Chicago, R. I. & P. R. Co., 166 Iowa 254.
The rule is announced in the following language by *764the Supreme Court of the United States in Rankin’s case, supra:
“Counsel concede liability of a common' carrier under the long-recognized common-law rule not only for negligence, but also as an insurer, and that, unless the Carmack Amendment * * * has changed this rule, the railway is responsible for damages not exceeding specified value. But they insist that in Adams Exp. Co. v. Croninger, 226 U. S. 491 (57 L. Ed. 314, 44 L. R. A. [N. S.] 257, 33 Sup. Ct. Rep. 148), we held this amendment restricts a carrier’s liability to loss ‘caused by it.’ And, consequently, they say, the trial court erred when it charged: ‘In this case the carrier is held to the highest degree of care for the safe transportation of the animals.’ Construing the Carmack Amendment, we said, through Mr. Justice Lurton in the case cited (pp. 500, 507) : ‘The liability thus imposed is limited to “any loss, injury, or damage caused by it or a succeeding carrier to whom the property may be delivered and plainly implies a liability for some default in its common-law duty as a common carrier.’ Properly understood, neither this nor any other of our opinions holds that this amendment has changed the common-law doctrine theretofore approved by us in respect of a carrier's liability for loss occurring on its own line.”
Again, in the Blish Hilling case, supra, that court said:
“There are only two questions presented here, and these are thus set forth in the brief of the plaintiff in error : ‘1st. That the plaintiff’s exclusive remedy was against the initial carrier, the Baltimore & Ohio Southwestern Railroad Company, under the Carmack Amendment of Sec. 20 of the Hepburn bill (84 Stat. at L. 593, Chap. 3591, Comp. Stat. 1913, Sec. 8592). 2d. That, under the stipulation in the bill of lading providing for the filing of claims for loss or damage, the action was barred.’ The first conten*765tion is met by repeated decisions of this court. The connecting carrier is not- relieved from liability by the Car-mack Amendment, but the bill of lading required to be issued by the initial carrier upon an interstate shipment governs the entire transportation, and thus fixes the obligations of all participating carriers to the extent that the terms of the bill of lading are applicable and valid. ‘The liability of any carrier in the route over which the articles were routed, for loss or damage, is that imposed by the act as measured by the original contract of shipment, so far as it is valid under the act.’ Kansas City Southern R. Co. v. Carl, 227 U. S. 639, 648 (57 L. Ed. 683, 686; 33 Sup. Ct. Rep. 391). See Adams Express Co. v. Croninger, 226 U. S. 491, 507, 508 (57 L. Ed. 314, 320, 321, 44 L. R. A. [N. S.] 257, 33 Sup. Ct. Rep. 148); Cleveland, C., C. & St. L. R. Co. v. Dettlebach, 239 U. S. 588, 591, 36 Sup. Ct. Rep. 177; Southern R. Co. v. Prescott, 240 U. S. 632, 637, 36 Sup. Ct. Rep. 469, Northern P. R. Co. v. Wall, decided April 24th, 1916 (241 U. S. 87, 36 Sup. Ct. Rep. 493).”
It will be noticed that this act does not, either expressly or bj' implication, exempt the terminal or any other carrier from liability. Indeed, the contrary appears. In the first place, the amendment reserves to the holder of a bill of lading any remedy or right of action which he has under existing law; and second, the carrier on whose line the loss occurs is expressly made liable to the initial carrier for any damages it may have been required to pay to the owner of the property. Surely, the remedy of the owner against the terminal carrier for loss or damage to bis property while in its possession has not been taken away by this Carmack Amendment. It can hardly be conceded that Congress intended to take away from owners of goods shipped into this state the right to sue a terminal carrier for damages done while in transit, and to provide him a *766remedy only against the initial carrier, which may be a line of road operating in -some remote state. If this was the intent of Congress, the act itself is a delusion and a snare.
The object of the act was to -settle the law applicable to interstate commerce, which theretofoi'e had been in considerable confusion, as to the liability of the initial carrier in the shipment of goods in interstate commerce, and to make it responsible for the acts of all connecting carriers (thus making these connecting carriers its agents) ; and also to provide a statutory rule permitting recovery by the initial carrier of the amount of the loss or damage, from the company on whose line the loss, damage, or injury was sustained. The statute was aimed at initial carriers, and was not intended to apply to connecting or terminal ones save as it made them responsible to initial carriers for damages occurring on their own lines. No cases have been cited which hold that there is no remedy against a connecting or terminal carrier, andt we do not think any can be found. The cases cited clearly settle the liability of terminal carriers.
3. carriers : car-of* lading MU III. What is the basis of liability of a termin al or connecting carrier ? Is it a state statute, or a rule of common law recognized and enforced by all courts, both state and national? While there may be no national Federal common law as such, yet Federal courts recognize the common law of the several states, and in some instances undertake to declare it for themselves, even to the extent of saying that a state court has misinterpreted it; and reversals are not uncommon because the state- court did not correctly decide the common-law rule. The liability of a carrier, in the absence of statute, is that given by the common law, and, if the statute be merely declaratory of the common law, it is recognized and enforced by all courts as *767such. So that the liability of connecting and terminal carriers, except in the instances named in the Carmack Amendment, is given by the common law, and that law has always been recognized and enforced by the Federal courts, and is in harmony with the common law of the several states. See New Jersey Steam Nav. Co. v. Merchants’ Bank, 6 How. (U. S.) 343, 345 (12 L. Ed. 465); Hutchinson on Carriers (3d Ed.), Vol. 1, Sec. 236, and cases cited; 4 Ruling Case Law, 947; Beard & Sons v. Illinois Cent. R. Co., 79 Iowa 518; also Smith v. State of Alabama, 124 U. S. 465 (8 Sup. Ct. Rep. 564); Western Union Tel. Co. v. Call Pub. Co., 181 U. S. 92 (21 Sup. Ct. Rep. 561). But for the adoption of the Carmack Amendment, it would not be contended that an action to enforce liability against a terminal carrier Would not lie, even were there no statute or state decision upon the subject.
This liability is not founded upon a local statute, nor is it in any manner dependent thereon. It exists because of the duty resting upon a common carrier, a duty enforced by all the courts of the country, the same as any other common-laiv obligation. The Carmack Amendment expressly provides that nothing therein shall deprive any holder of a receipt or bill of lading of any remedy or right of action he may have under existing law. What is meant by this exception ? Surely, some rights under existing Iuavs are saved to the shipper, and, even if it be held that it refers to Federal laws, the rule of liability of a terminal carrier has been recognized and enforced by the Federal courts as a part of the general laAv of the land. If this be not true, then it is pertinent to inquire what rights under existing Ioavs Avere preserved by the execption found in the Carmack Amendment. There was and is no Federal statutory laAV upon the subject, save as it may have been enacted by this Carmack Amendment; and, as the Federal Supreme Court has expressly held that the obligations of *768connecting and terminal carriers are not affected by this act, save as it makes them expressly liable in some instances to the initial carriers, then, according to well-known rules of construction, Congress must have been content with the rules applied and enforced by the state courts on the subject of this liability, for it did not attempt to make any change therein. Speaking to this point, Chief Justice White, in Texas & P. R. Co. v. Abilene Cotton Oil Co., 204 U. S. 426, 437 (27 Sup. Ct. Rep. 354, 51 L. Ed. 553, 557), said:
“A statute will not be construed as taking away a common-law right existing at the date of its enactment, unless that result is imperatively required; that is to say, unless it be found that the pre-existing right is so repugnant to the statute that the survival of such right would in effect deprive the subsequent statute of its efficacy pin other words, render its provisions nugatory.”
See, as further supporting these views, Kansas City So. R. Co. v. Carl, 227 U. S. 639 (33 Sup. Ct. Rep. 391); St. Louis S. W. R. Co. of Texas v. Ray, 127 S. W. 281; Atchison, T. & S. F. R. Co. v. Word, (Tex.) 159 S. W. 375; Missouri, K. & T. R. Co. v. Ward, (Tex.) 169 S. W. 1035.
The only effect of the Carmack Amendment, as applied to connecting or terminal carriers, is to give them the benefit of all lawful conditions or provisions in the contract made by the shipper with the initial carrier. This is the effect of all the decisions so far made by the Supreme Court of the United States. It is said, however, that these suggestions run counter to the rules announced in Adams Exp. Co. v. Croninger, 226 U. S. 504 (33 Sup. Ct. Rep. 148). As we read that case, it is in line with our own conclusions. We quote the following from that case:
“Flúor to that (Carmack) amendment the rule of carrier’s liability, for an interstate shipment of property, as enforced in both Federal and state courts, was either that *769of the general common law as declared by this court and enforced in the Federal courts throughout the United States (Hart v. Pennsylvania R. Co., 112 U. S. 331, 5 Sup. Ct. Rep. 151, 28 L. Ed. 717), or that determined by the supposed public policy of a particular state (Pennsylvania R. Co. v. Hughes, 191 U. S. 477, 24 Sup. Ct. Rep. 132, 48 L. Ed. 268), or that prescribed by statute law of a particular state (Chicago, M. & St. P. R. Co. v. Solan, 169 U. S. 133, 18 Sup. Ct. Rep. 289, 42 L. Ed. 688).”
The author of that opinion, in referring to the proviso found in the Carmack Amendment, held that the words “existing law” meant the general common kuv as declared by that court, and not the supposed public policy of a particular state, or that prescribed by statute law of a particular state. He said:
“To construe this proviso as preserving to the holder of any such bill of lading any right or remedy which he may have had under existing Federal law at the time of his action, gives to it a more rational interpretation than one which would preserve rights and remedies under existing state laws, for the latter view would * destroy the act itself. One illustration would be a right to a remedy against a succeeding carrier, in preference to proceeding against the primary carrier, for a loss or damage incurred upon the line of the former. The liability of such succeeding carrier in the route would be that imposed by this statute, and for which the first carrier might have been made liable.”
Again, in Boston & M. R. Co. v. Hooker, 233 U. S. 97 (34 Sup. Ct. Rep. 526), the court said:
“The subject of interstate transportation of property has been regulated by Federal law to the exclusion of the power of the states to control in such respect by their own policy or legislation. * * * That by the Carmack Amendment the subject matter of the liability of railroads *770under bills of lading issued for interstate freight is placed under Federal regulation so as to supersede the local law and policy of the several states, whether evidenced by judicial decision, by statute, or by state constitution. * * * That in matters not covered by its own express terms it had the effect of establishing the common-law rules respecting the earner’s liability, as laid down in the previous decisions of this • court, and adopted generally by the Federal courts.”
To the same effect, see Kansas City So. R. Co. v. Carl, 33 Sup. Ct. Rep. 391; Missouri, K. & T. R. Co. of Tex. v. Harris, 34 Sup. Ct. Rep. 790. Coming down to the later cases already referred to, wherein it is expressly held that, since the enactment of the Carmack Amendment, an action will lie against a connecting or terminal carrier, or that all may be sued jointly, as pointed out in Ranhin’s case and the Blish Milling case, supra, it is manifest that the liability of a connecting or terminal carrier is not founded on state statutes, or on the public policy of any particular jurisdiction, but upon the general common law, as declared by the United States Supreme and other Federal courts throughout the Union. See, also, Cleveland, C., C. & St. Louis R. Co. v. Dettlebach, 36 Sup. Ct. Rep. 177.
ct. careibks : carriage of goods : receipt m good ana delivery m Carmack lon: presumption! As the defendant’s liability is predicated not upon a state statute or the public policy of a state, but upon the general corn-1 ■' ' r ° mon ]aw as aPPH€(l by the Federal courts, "«’e ^iave next to inquire- whether or not the Carmack Amendment abrogates the general rule that all a shipper need do in the first instance, in an action -against a terminal carrier, is to prove that the goods were in good condition when delivered by him to the initial carrier, and in a broken or damaged condition when received by him from the terminal carrier. It is well to bear in mind the exact point presented for discussion. We *771have no occasion to determino wliat the rule may be in an action against a connecting carrier, or in an action by an initial carrier against a connecting or terminal one for subrogation under the Carmack Amendment — with these questions we have nothing to do at this time. The main question here has already been stated. It is plain and clear cut. Ordinarily, it would be enough to quote the latest pronouncement of the Supreme Court of the United States upon this subject. In Galveston, Harrisburg & S. A. R. Co. v. Wallace, 32 Sup. Ct. Rep. 205, that court said:
“Under the Carmack Amendment, as already construed in the Riverside Mills case,, wherever the carrier voluntarily accepts goods for shipment to a point on another line, in another state, it is conclusively treated as having made a through contract. It thereby elected to treat the connecting carriers as its agents, for all purposes of transportation and delivery. This case, then, must be treated as though the point of destination was on its own line, and is to be governed by the same rules of pleading, practice, and presumption as would have applied if the shipment had been between stations in different states, but both on the company’s railroad. Thus considered, when the holders of ihe bills of lading proved the goods had not been delivered to the consignee, the presumption arose that they had been lost by reason of the negligence of the carrier or its agents. The burden of proof that the loss resulted from some cause for which the initial carrier was not responsible in law or by contract was then cast upon the carrier. The plaintiffs were not obliged both to prove their case and to disprove the existence of a defense. The carrier and its agents, having received possession of the goods, were charged with the duty of delivering them, or explaining why that had not been done. This must be so, because carriers not only have better means, but often the only means, of making such proof. If the failure to de*772liver was due to the act of God, the public enemy, or some cause against which it might lawfully contract, it was for the carrier to bring itself within such exception. In the absence of such proof, the plaintiffs were entitled to recover, and the judgment is affirmed.”
Nothing said in Southern R. Co. v. Prescott, 36 Sup. Ct. Rep. 469, militates against this view. There was a valid contract made by an initial carrier with the shipper, limiting the liability of the terminal carrier as a warehouseman, and it was held that this contract was binding upon the shipper, and could be relied upon by the terminal carrier. Again, it was held that, as the terminal carrier’s •liability was as a warehouseman only, and as the company was liable only for negligence, and not as an insurer, the owner had the burden of proving negligence, especially where the loss was shown to have been due to fire. The following quotation gives the gist of that decision:
“It was explicitly provided that in case the property was not removed within the specified time, it should be kept, subject to liability ‘as warehouseman only. The railway company was therefore liable only in case of negligence. The plaintiff, asserting neglect, had the burden of establishing it. This burden did not shift. As it is the duty of the warehouseman to deliver upon proper demand, his failure to do so, without excuse, has been regarded as making a prima-facie case of negligence. If, however, it appears that the loss is due to fire, that fact in itself, in the absence of circumstances permitting the inference of lack of reasonable precautions, does not suffice to show neglect, and the plaintiff, having the affirmative of the issue, must go forward with the evidence. * * In the present case, it is undisputed that the loss was due to fire which destroyed the company’s warehouse with its contents, including the property in question. The fire occurred in the early morning, when the depot and warehouse were closed. *773The cause of the fire did not appear, and' there was nothing-in the circumstances to indicate neglect on the part of the railway company.”
It will thus be seen that in this case the court announced the general rule as to presumptions, but held that they did not apply, for the reasons stated. We have expressly held that all plaintiff need do under the Carmack Amendment, where the action is against a terminal carrier, is to show good condition of the goods when delivered to the initial carrier, and bad or damaged condition when received by him from the terminal carrier. See Glassman v. Chicago, R. I. & P. R. Co., 166 Iowa 254; Carr v. Chicago, R. I. & P. R. Co., 173 Iowa 444. The same doctrine is announced in the following cases: Duvall v. Louisiana W. R. Co., (La.) 65 So. 104; Eastover M. & H. Co. v. Atlantic Coast Line R. Co., 83 S. E. 599; St. Louis & S. F. R. Co. v. Mounts, 144 Pac. 1036; Chicago, R. I. & P. R. Co. v. Harrington, (Okla.) 143 Pac. 325; Collins v. Denver & R. G. R. Co., (Mo.) 167 S. W. 1178; Willett v. Southern R. Co., (S. C.) 45 S. E. 93; St. Louis, S. F. & T. R. Co. v. Fenley, (Tex.) 118 S. W. 845; Kansas City So. R. Co. v. Carl, (Ark.) 121 S. W. 932.
We shall not take the time • or space to quote from these cases. They each and every one hold that the Carmack Amendment does not change the rule as to what a plaintiff must prove in order to recover in an action for loss or damage to goods in interstate shipment against a terminal carrier. There are no decisions to the contrary which we have been able to find. St. Louis, B. & M. R. Co. v. Gould, (Tex.) 165 S. W. 13, was an action against the initial carrier, and it was there held immaterial where the loss occurred, and the question here presented was in no manner involved.
In Carlton Produce Co. v. Velasco, B. & N. R. Co., (Tex.) 131 S. W. 1187, the action was by an initial carrier *774against a connecting one to recover damages paid by it to a shipper. The action was bottomed upon the Carmack Amendment, and it was held incumbent upon the initial carrier to show that the damage was done by the connecting carrier. It ’is said in that case' that no presumption •arose in favor of the initial carrier under the act, and that it was required to prove damages done to the goods while in the custody of the connecting carrier. It will be noticed that the action was under the Carmack Amendment, and that it was against a connecting and not a terminal carrier. Charleston & W. C. R. Co. v. Varnville Furn. Co., 35 Sup. Ct. Rep. 715, was an action against a terminal carrier to recover damages to an interstate shipment of goods, and for penalty imposed by a statute for failure to pay a claim promptly. The question presented was the validity of the state statute imposing the penalty, and it was held that, as it imposed a penalty upon a terminal carrier for losses on roads in other jurisdictions, and increased its liability by a fine difficult to escape, it overlapped the Federal act (Carmack Amendment) as respects the subject grounds and extent of liability, and was therefore invalid. What was said with reference to presumptions had reference to this state of facts.
It may be well, in closing, to call attention to the presumptions arising under the Carmack Amendment in actions by a shipper against an initial carrier, leaving aside actions against a connecting carrier. In an action against an initial carrier, the question as to where or on whose line the loss occurred is entirely immaterial. All the shipper need do in the first instance, in an action against the initial carrier, is to prove that loss or damage occurred at some time during shipment. In such cases, there is no presumption as to where the loss occurred, for that is immaterial; but a presumption does arise that, wherever the damage occurred, the initial carrier is responsible, and the burden *775is upon it to show that it is not liable, because the damage was due to an act of God or public enemy, or that it was caused by the act of the shipper or his agent. Or, if the action is bottomed on the negligence of any of the carriers, as, for instance, as warehousemen, the carrier must prove that the loss was due to some exempt cause, as by fire. That being shown, most courts hold that the burden of showing negligence is then on the shipper. This is one kind of presumption.
Another, which in no manner conflicts with the previous one, is the presumption which arises in an action against a terminal carrier for loss or damage to goods, as to where or on whose line the loss occurred. This latter is the one involved in this case, in addition to the further one, that there was also an additional one like unto the first, which had to be met by the terminal carrier in the event it did not affirmatively prove that the loss or damage occurred on some other line of road.
Failure to distinguish between these two kinds of presumptions is likely to cause difficulty. We have to deal, then, with the presumption as to where the loss occurred, it being conceded that the Carmack Amendment has not deprived plaintiff of his cause of action against the terminal carrier. What is this presumption? Is it a rule of public policy, or of state enactment, or is it a rule of evidence and of procedure which is in no manner mentioned in the Car-mack Amendment? That it is the general rule applied by all courts, state as well as Federal, unless changed by the Carmack Amendment, is conceded. This presumption is a rule of evidence founded on logic and human experience. In due course of business, freight is safely handled and transmitted in good condition from one carrier to another until it reaches its final destination, and it is presumed that, when this freight reached the hands of the delivering carrier, it was in good condition. If it was not, then the *776delivering carrier, having received the goods and having had them since their receipt, has the better and ofttimes the only knowledge as to the condition of the goods when received by it, and their treatment thereafter. The rule is founded, as we have said, on logic, human experience, and on administrative necessity or convenience, and we see nothing whatever in the Carmack Amendment in conflict therewith. It does not conflict with any other presumption created or recognized by that amendment. As already observed, this amendment in no manner undertakes to say, by presumption or otherwise, where the loss actually occurred. In an, action against the initial carrier, this is entirely immaterial. It becomes material under that act when, and only when, the initial carrier sues a connecting or terminal carrier for reimbursement, and, as this action is not of that kind, we need not consider the rule in such cases.
There are no contrary and conflicting presumptions here, and it will be presumed that the damage was done while the goods were in the possession of the terminal carrier. It is a rebuttable presumption, and, if defendant shows that the damage occurred on another line, it is under no liability. There is, we may say parenthetically, no presumption under the act that the actual damage occurred while the goods were in possession of the initial carrier. If the terminal carrier fails to show that the damage did not occur on its line, then it has another presumption or prima-facie case to meet, and'that is to show that the damage was due to some of the excepted perils, or was not of a kind for which it should be held liable under the original contract of shipment with the initial carrier. Until these presumptions are met,, liability of the terminal carrier is shown, or at least a prima-facie case is made out. There are no counter presumptions, and the presumption does not conflict with any proved facts.
*777Our conclusion is that the Carmack Amendment has not taken away from a shipper the right to sue a terminal or connecting carrier, and that his remedy is not alone against the initial carrier; that, in an action against a terminal carrier, the rules of practice, procedure and evidence are not changed by the said Carmack Amendment, and that, while the case must be reversed on another ground, the trial court did not err in its conclusion that judgment should 'not be reversed for failure of proof.— Reversed.
Gaynor, C. J., Ladd, Evans, Preston and Stevens, JJ., concur.